Fourth Court of Appeals
                                 San Antonio, Texas
                                        May 25, 2022

                                    No. 04-21-00559-CV

                            In re JOHN KENNETH WILSON V

                 From the 408th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2020EM502226
                         Honorable Nick Catoe Jr., Judge Presiding

                                          ORDER

       In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR LACK
OF JURISDICTION. It is ORDERED that no costs be assessed against appellant in relation to
this appeal because she qualifies as indigent under Rule 20 of the Texas Rules of Appellate
Procedure.

       It is so ORDERED on May 25, 2022.


                                              _____________________________
                                              Rebeca C. Martinez, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of May, 2022.

                                              _____________________________
                                              Michael A. Cruz, Clerk of Court